Case: 17-14416   Date Filed: 07/24/2018   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14416
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:13-cr-20381-DMM-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                                  versus

TYRONE HART,

                                                     Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 24, 2018)

Before MARCUS, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 17-14416       Date Filed: 07/24/2018       Page: 2 of 6


       Tyrone Hart appeals the district court’s imposition of an enhanced sentence

under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(1). After

careful review, we affirm.

       This case returns to us after we remanded to the district court for a

resentencing in light of the Supreme Court’s decision in Johnson v. United States,

135 S. Ct. 2551 (2015). See United States v. Hart, 684 F. App’x 834 (11th Cir.

2017) (unpublished).1 On remand, and over Hart’s objection, the district court

reimposed an ACCA-enhanced sentence of 180 months’ imprisonment. The

district court concluded that Hart had six qualifying ACCA predicate convictions,

all under Florida law. Two were robbery convictions. Four were drug convictions,

in 1992, 1993, 1994, and 2004, all under Florida Statutes § 893.13(1)(a).

       On appeal, Hart argues that his robbery convictions and his 1992, 1993, and

2004 drug convictions are not valid ACCA predicate convictions. He does not

challenge the use of his 1994 drug conviction to enhance his sentence.

       We review de novo whether a prior conviction qualifies as an ACCA

predicate conviction. United States v. Petite, 703 F.3d 1290, 1292 (11th Cir.

2013), abrogated on other grounds by Johnson, 135 S. Ct. at 2557. When a

defendant fails to challenge a predicate conviction on appeal, we deem that

challenge abandoned. See United States v. Levy, 379 F.3d 1241, 1242 (11th Cir.

       1
        Because we detailed the facts of Hart’s conviction and previous appeals in that decision,
we do not do so again here.
                                               2
                 Case: 17-14416       Date Filed: 07/24/2018        Page: 3 of 6


2004). And we are bound to follow a prior precedential panel opinion unless or

until it is overruled or undermined to the point of abrogation by this Court sitting

en banc or by the Supreme Court. United States v. Brown, 342 F.3d 1245, 1246

(11th Cir. 2003). For the reasons that follow, we affirm Hart’s ACCA-enhanced

sentence based on his 1992, 1994, and 2004 drug convictions. Thus, we need not

address his robbery convictions or his 1993 drug conviction.2

       ACCA imposes a mandatory minimum sentence of 180 months’

imprisonment on a defendant convicted of being a felon in possession of a firearm

who also has three prior state or federal convictions for a “violent felony,” a

“serious drug offense,” or some combination thereof. 18 U.S.C. § 924(e)(1). As

relevant to this appeal, a “serious drug offense” is defined as “an offense under

State law, involving manufacturing, distributing, or possessing with intent to

manufacture or distribute, a controlled substance (as defined in . . . the Controlled



       2
         Acknowledging that his challenge currently is foreclosed by binding circuit precedent,
see United States v. Fritts, 841 F.3d 937 (11th Cir. 2016), Hart argues that his robbery
convictions do not qualify as ACCA predicate convictions. The Supreme Court recently has
granted certiorari on whether robbery under Florida law so qualifies. See United States v.
Stokeling, 684 F. App’x 870 (11th Cir. 2017) (unpublished), cert granted, 86 U.S.L.W. 3492
(U.S. Apr. 2, 2018) (No. 17-5554). We do not rely on Hart’s robbery convictions in upholding
his sentence.
        Hart also challenges the use of his 1993 drug conviction to enhance his sentencing. He
argues that because the conviction was not listed in his original presentence investigation report,
the district court improperly gave the government a second bite at the apple when the court
permitted the government at resentencing to use the conviction to support the ACCA
enhancement. We need not address this argument because Hart’s ACCA-enhanced sentence is
valid notwithstanding his 1993 drug conviction.

                                                 3
               Case: 17-14416     Date Filed: 07/24/2018    Page: 4 of 6


Substances Act . . . ), for which a maximum term of imprisonment of ten years or

more is prescribed by law.” Id. § 924(e)(2)(A)(ii).

      Florida Statutes § 893.13 has undergone two changes relevant to this appeal.

The law in its current form provides that “a person may not sell, manufacture, or

deliver, or possess with intent to sell, manufacture, or deliver, a controlled

substance.” Fla. Stat. § 893.13(1)(a). Under Florida law, a defendant’s knowledge

of the illicit nature of the substance he sold, manufactured, delivered, or possessed

with intent to sell, manufacture, or deliver, is not an element of the offense.

See Fla. Stat. § 893.101(2) (effective May 13, 2002). Before 2002, however, there

was such a mens rea element. See Chicone v. State, 684 So. 2d 736, 738 (Fla.

1996), superseded by statute, Fla. Stat. § 893.101. And before 1994, the statute

also criminalized purchase of an illicit substance. See Fla. Stat § 893.13(1)(a)

(1993). Hart’s four drug convictions under this statute, therefore, fell under

different iterations of the same Florida law. His 1992 and 1993 convictions were

under a law criminalizing purchase and requiring knowledge of the illicit nature of

the substance involved. His 1994 conviction was under a law that did not

criminalize purchase but that required knowledge of the illicit nature of the

substance involved. And his 2004 conviction was under a law that neither

criminalized purchase nor required knowledge of the illicit nature of the substance

involved.


                                           4
              Case: 17-14416      Date Filed: 07/24/2018   Page: 5 of 6


      Hart does not challenge the district court’s determination that his 1994 drug

conviction qualifies as an ACCA predicate; thus, we consider that conviction as a

valid predicate. See Levy, 379 F.3d at 1242. Further, as Hart acknowledges,

binding circuit precedent forecloses his argument that his 2004 drug conviction

under Florida Statutes § 893.13(1)(a) cannot qualify as an ACCA predicate

because the government was not required to prove that he knew the substance

involved was illicit. See United States v. Smith, 775 F.3d 1262, 1268 (11th Cir.

2014) (holding that a violation of Florida Statutes § 893.13(1)(a) after the mens rea

requirement was eliminated is a “serious drug offense” under ACCA). We are

bound to follow Smith under our prior panel precedent rule; thus, we acknowledge

that Hart has preserved this challenge for further appellate review but must reject

it. See Brown, 342 F.3d at 1246.

      We also are bound by circuit precedent to conclude that Hart’s 1992 drug

conviction under Florida Statutes § 893.13(1)(a) qualifies as a valid ACCA

predicate. In Spaho v. United States Attorney General, 837 F.3d 1172, 1177 (11th

Cir. 2016), this Court held that § 893.13(1)(a) is divisible such that the court may

apply a modified categorical approach by consulting a limited class of documents

to determine which alternative way of committing the offense formed the basis of

the defendant’s prior conviction. Hart does not contest that, if the district court

was correct to consult those documents, the particular way in which he committed


                                           5
                Case: 17-14416       Date Filed: 07/24/2018       Page: 6 of 6


his offense constituted a “serious drug offense” under ACCA. Rather, Hart argues

that Spaho conflicts with an earlier case, Donawa v. United States Attorney

General, 735 F.3d 1275, 1282-83 (11th Cir. 2013), in which we held that the

categorical approach, which does not permit reference to documents in a

defendant’s underlying conviction, applies to the same statute. 3 But the Spaho

panel addressed Donawa and found it distinguishable. Spaho, 837 F.3d at 1178.

So although Hart has preserved his challenge for further appellate review, we as a

panel must reject it. See Brown, 342 F.3d at 1246.

       For the foregoing reasons, we are bound to conclude that Hart has three

valid ACCA predicates. We must affirm his sentence.

       AFFIRMED.




       3
          Spaho construed Florida Statutes § 893.13(1)(a)1, and Donawa construed Florida
Statutes § 893.13(1)(a)2, but as Judge Jordan, a member of the Donawa panel, explained in his
dissent in Spaho, the two subsections differ “only insofar as the type of drug (and penalty)
involved” and therefore are materially indistinguishable for purposes of determining whether the
categorical or modified categorical approach applies. Spaho, 837 F.3d at 1179 (Jordan, J.,
dissenting).
                                               6